          Case 1:20-cr-00015-PKC Document 155 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                        20-cr-15 (PKC)

                -against-
                                                                           ORDER

VIRGIL GRIFFITH,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                In connection with defendant’s motion to dismiss emailed to the Court at 11:42

p.m. on Friday, September 10, 2021 the government is ORDERED as follows:

    1. By September 17, 2021, file declarations from each member of the prosecution team,

        including AUSAs and agents, stating whether from after September 14, 2020 to the

        present the individual conducted or directed another to conduct a search of material

        deemed to be not pertinent to the search warrant and further whether the individual has

        knowledge of any other member of the prosecution team having done so.

    2. By the close of business on September 13, 2021, provide the Court with copies of the

        initial report and any follow-up report made to Judge Nathan as directed in the Opinion &

        Order of February 22, 2021 in United States v Nejad, 18 cr 224 (AN).

    3. By the close of business on September 13, 2021, set forth why the Court ought not order

        the government to produce the three categories of information and documents sought by

        the defense on pages 20-21 of its memorandum of law.
       Case 1:20-cr-00015-PKC Document 155 Filed 09/13/21 Page 2 of 2




            SO ORDERED.




Dated: New York, New York
       September 12, 2021
